Citation Nr: 1513238	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  12-28 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) at the housebound rate under 38 U.S.C.A. §§ 1114(s). 

2.  Whether the discontinuance of a total disability based on unemployability (TDIU) effective from February 2011 was proper.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from January 1989 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from July 2012 (SMC) and October 2014 (TDIU) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska. 

The issues of entitlement to service connection for diabetes and diabetes-related disabilities, and entitlement to service connection for an acquired psychiatric disability, as secondary to a service-connected disability, have been raised by the record in an August 2014 VA Form 21-4138, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of whether the discontinuance of a total disability based on unemployability (TDIU) effective from February 2011 was proper is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a single disability rated as 100 percent or a TDIU based on a single disability. 

2.  The Veteran is not housebound.


CONCLUSION OF LAW

The criteria for special monthly compensation at the housebound rate have not been met. 38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in June 2012.  

The claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

Legal Criteria 

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100-percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the SMC provided by that statute. 

In Bradley v. Peake, 22 Vet. App. 280, 293 (2008), the Court explained that a grant of TDIU based on a single disability constituted a service-connected disability rated as total for the purposes of 38 U.S.C.A. § 1114(s).  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render him unemployable and thus entitled to a TDIU based on that condition alone. Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  The Court also held that "a total disability rating based on individual unemployability that is based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability." Id.  Although 38 C.F.R. § 4.16(a) allows for disabilities of common etiology to be considered for the purposes of meeting the criterion under that subsection of one disability ratable at 60 percent or more, it does so only for that purpose, and not for purposes of obtaining SMC at the rate specified at 38 U.S.C.A. § 1114(s).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is service connected for a cervical spine disability (60 percent disabling), left carpal tunnel syndrome with cubital tunnel syndrome (40 percent disabling), right thoracic outlet syndrome with cubital tunnel syndrome (30 percent disabling), peptic ulcer disease secondary to medications taken for cervical spine disability (10 percent disabling), headaches (10 percent disabling), right ulnar nerve cubital tunnel syndrome (10 percent disabling prior to January 2012), left ulnar nerve cubital tunnel syndrome (10 percent disabling prior to December 2011), surgical scar of the left lower arm (noncompensable), and surgical scar of the right lower arm (noncompensable).  The Veteran was granted TDIU from July 2004 to February 2011 based on a combination of disabilities. 

Initially, the Board notes that the evidence is against a finding that the Veteran is permanently housebound.  Permanently housebound is met where the veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 38 C.F.R. § 3.351(d)(2).  The evidence of record reflects that in June 2011, the Veteran could walk two to three blocks, and was working five to 20 hours a week (See June 2011 VA examination report).  In January 2012, the Veteran was working as an operating room technician on an "on-call" basis. (See January 2012 VA examination report).  In October 2014 correspondence, the Veteran's attorney noted that the Veteran had stopped working at one hospital in February 2014, and works approximately four hours per day at another facility.  The evidence does not reflect, and the Veteran does not contend, that he is permanently housebound.

Next, the Board has considered whether the Veteran is entitled to SMC on the basis of his disability ratings.  As noted above, SMC would be warranted if the Veteran has a single disability rated as 100 percent disabling (or a TDIU based on a single disability) and, in addition has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems. 

The Veteran does not have a single disability rated as 100 percent disabling.  The Board has considered whether he has a single disability which would warrant a 100 percent rating or a TDIU but finds that he does not.  

In this regard, the Board acknowledges an August 2004 VA examination report which, in part, notes the opinion of the examiner that the Veteran reported that he cannot perform sedentary type labor because he cannot look down, cannot type, cannot raise his head, and cannot move his arms, "so even sedentary employment would be quite difficult for this veteran to do."  The examiner stated, in part, as follows:  

Concerning physical employment, I do not think that he would be employable, because his neck condition appears to be so severe that he cannot have complete range of motion with it. With extensive use of the right arm and his thoracic outlet syndrome, this would limit severely what he could do repeatedly.  Concerning his left-sided carpal tunnel syndrome, any repetitive use of the left upper extremity will cause him to have more discomfort, and this would interfere with physical and sedentary employment.  At this  point in time, the peptic ulcer disease does not appear to interfere with physical or sedentary employment, and the headaches, after he  stopped working, have improved, but he said he still gets them daily, so it is less likely that these would interfere with physical or sedentary employment. His neck condition and right thoracic outlet syndrome and left carpal tunnel syndrome would most likely interfere with physical and sedentary employment, preventing him from doing so because of pains, weakness, and fatigue associated with these. 

The Board notes that this 2004 VA examination report was prior to the rating period on appeal, and prior to the Veteran's December 2006 cervical spine surgery which was performed to treat his disability.  Nevertheless, the Veteran has considered it because the history of the Veteran's disability is for consideration.  

With regard to the cervical spine, the Veteran is not entitled to a 100 percent rating because the evidence is against a finding that he has unfavorable ankylosis of the entire spine, and the evidence does not reflect that he has symptoms outside of the rating criteria such that extra-schedular consideration is warranted.  In addition, he is not entitled to a TDIU solely because of his cervical spine disability because the evidence does not support a finding that he is unable to obtain and maintain substantial gainful employment solely due to his cervical spine disability.  


The Veteran filed his claim for SMC in 2012.  A June 2011 VA examination report for the Veteran's cervical spine reflects that his cervical spine disability causes increased absenteeism, decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, decreased strength of the upper extremity, and pain.  The report further reflects that the Veteran works as an "OB tech", part time, approximately 5 to 20 hours per week.  The examination report reflects, in pertinent part, as follows:

Concerning his neck, he had fusions in 1993 and 2006 and he has difficulty with flexion and extension and rotation with the head and cervical spine  and a daily pain. 
 . . .
Concerning the neck, stiffness occurs daily. He takes no treatment. Flare-ups occur with movement of the head and neck, these can last from 6-24 hours, he wakes up with morning  neck pains, but he uses no devices. Moderate functional impairment occurs because he  avoids most activities. He says he does not have any more radiculopathy symptoms in the upper extremities since his last fusion. It is painful to shave, but he goes about  other personal chores without difficulty. He plays no sports or recreation. 
 . . .
Concerning the cervical spine, forward flexion to 30°, posterior extension to 35°, lateral flexion to 20° in both directions of lateral rotation to 50° in both directions, all using a goniometer, all with moderate pain.  The DeLuca examination consisted of 4 additional exercises to the above-mentioned limits with moderate pain, moderate weakness and fatigue, but no incoordination. Major functional impact: Pain and weakness with repetitive use. This examiner could not determine additional limitation following repetitive use during flare-ups, as this would be speculation [sic], but he did not have additional limitation follow repetitive use today.  Moderate painful motion noted.  No testing was dated today.  Diagnoses: Mechanical cervical muscle strain with 2 previous cervical fusions. 

The normal range of motion of motion of the cervical spine is 0 to 45 degrees (forward flexion, lateral flexion, and extension), and 0 to 80 degrees of rotation bilaterally.  (See 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine, Note (2).)  Thus, based on the examination, the Veteran has at least half of the normal range of motion of the cervical spine.  

The Board acknowledges that the Veteran has moderate pain with range of motion; however, the evidence does not support a finding that even with moderate pain and a diminished range of motion, he is unable to obtain and maintain some form of substantial gainful employment solely due to his cervical spine disability and with consideration of his education and occupational history.  The Veteran has more than a decade of experience working in the medical field.  While he may no longer be able to earn substantial gainful employment as a technician in the operating room, as he contends, he does have extensive experience in the medical field, as well as a high school education, and college classes in business administration.  Moreover, the evidence, as discussed in further detail below, indicates that it is a combination of the Veteran's disabilities which has made a substantial impact on his ability to work.  While the Veteran may experience some limited range of motion and pain of the neck, the evidence does not support a finding that he would not be able to obtain and maintain some form of substantially gainful employment in consideration of his experience and training. 

The Veteran is left handed.  With regard to the left carpal tunnel syndrome with cubital tunnel syndrome disability, and right thoracic outlet syndrome with cubital tunnel syndrome, a 100 percent rating is not available on a scheduler basis under the pertinent diagnostic codes, and the evidence does not reflect that the Veteran has symptoms outside of the rating criteria which would warrant consideration on an extra-schedular basis.  The Board has considered whether a TDIU is warranted based solely on either the left or right upper extremity disability, but finds that it is not.  

A June 2011 VA examination report (C spine) reflects that the Veteran reported pain down the arms which is daily, usually in the morning.  The pain was dull and moderate.  The examination report reflects, in pertinent part, as follows:

Concerning this gentleman's bilateral cubital tunnel syndrome, these symptoms wake him  up at night with pain and weakness in both elbows and the upper extremities. He had bilateral nerve transpositions in 2003 which helped for a few years, but now he has to keep his arms flexed, especially when he lifts something or flexes something or does anything repetitive, and he will get pain and numbness in both upper extremities on a daily basis. With certain positions, his arms go to sleep because of the cubital  tunnel syndrome. 
 . . . 
Concerning his right arm thoracic outlet syndrome, he needs to keep his arms at his sides daily. When he has to raise his arms, the hands turn purple and they throb and they become painful. 
. . . 
With all of the above [to include his cervical spine disability], he avoids lifting, repetitive use, any activity, and when using a self propelled mower, he does this in a limited fashion because of pain and weakness in both upper extremities.

. . . . He has difficulty walking because he needs to keep his arms at his sides. 

He can walk 2-3 blocks, sit for a number of hours, and stand for 30-60 minutes. He does not fall. He loses his grip. He works 5-20 hours a week, as needed, because of difficulty using  both upper extremities. Sometimes because of pain in the neck and upper extremities, he does not work at all. 

Today's physical examination showed a mild to moderate loss of sensation in both upper  extremities. Grasps are slightly decreased. He appears to have decent muscle strength in both upper extremities. 

 . . . They interfere with his job due to [difficulty] using both arms repetitively.

A January 2012 VA examination report reflects that the Veteran's peripheral nerve condition causes limited ability for sustained grasping and repetitive bending at the elbow which limits his ability to work as an operating room technician on a part-time or full-time basis, but allows him to work on an "on-call" basis.  The report reflects that the Veteran reported constant pain which may be excruciating at times of the right and left upper extremities.  He had moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness bilaterally.  He had normal strength of the elbow, wrist, grip, and pinch bilaterally.  He did not have muscle atrophy.  He had mild incomplete paralysis of the radial nerve bilaterally.  He had mild incomplete paralysis of the median nerve bilaterally.  He had mild incomplete paralysis of the ulnar nerve on the right, and moderate incomplete paralysis of the ulnar nerve on the left.  He had moderate incomplete paralysis of the musculocutaneous nerve bilaterally.  The examination report does not reflect that either the Veteran's right arm or left arm disability alone would prevent him from obtaining and maintaining substantial gainful employment.  

As noted above, the Veteran has more than a decade of experience working in the medical field, as well as a high school education, and college classes in business administration.  The evidence of record does not reflect that the Veteran is unable to maintain substantial gainful employment based solely on either his left or right upper extremity disability.  Rather the evidence reflects that it is a combination of his cervical spine, his right upper extremity, and his left extremity disabilities which limits his ability to work. 

The Board has also considered the Veteran's other disabilities of peptic ulcer disease, headaches, and surgical scars.  The Veteran does not contend, and the evidence does not reflect, that the Veteran is unable to maintain substantial gainful employment based solely on any of those disabilities.  In addition, a 100 percent rating is not available on a schedular basis under the pertinent diagnostic codes, and the evidence does not reflect that the Veteran has symptoms outside of the rating criteria which would warrant consideration on an extra-schedular basis.  

In sum, the Veteran is not housebound and does not have a single disability which warrants a rating of 100 percent or a TDIU.  Thus, SMC is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to special monthly compensation (SMC) at the housebound rate under 38 U.S.C.A. §§ 1114(s) is denied. 


REMAND

In an October 22, 2014 rating decision, the RO discontinued entitlement to TDIU effective from February 2011.  In a statement dated October 30, 2014, and received by VA in November 2014,  the Veteran disagreed with the RO's decision.  Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

Issue a statement of the case pursuant to the notice of disagreement received in November 2014 as to the October 2014 rating decision which discontinued entitlement to a TDIU.  Only if the Veteran completes an appeal as to issue by the timely filing of a substantive appeal should such issue be certified to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


